              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 1 of 22




          1   WO                                                                                         SC

          2
          3
          4
          5
          6                       IN THE UNITED STATES DISTRICT COURT
          7                             FOR THE DISTRICT OF ARIZONA
          8
          9    Daniel Alan Kleinfelt,                           No. CV 20-00872-PHX-JAT (JFM)
         10                          Plaintiff,
         11    v.                                               ORDER
         12
               Correctional Officer III Gilbert, et al.,
         13
                                     Defendants.
         14
         15          Plaintiff Daniel Alan Kleinfelt, who is confined in the Arizona State Prison
         16   Complex-Lewis, in Buckeye, Arizona, has filed a pro se civil rights Complaint pursuant to
         17   42 U.S.C. § 1983 (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 2).1 The
         18   Court will dismiss the Complaint with leave to amend.2
         19   I.     Application to Proceed In Forma Pauperis and Filing Fee
         20          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
         21   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
         22   § 1915(b)(1). The Court will assess an initial partial filing fee of $38.72. The remainder
         23
                     1
         24            Plaintiff filed a previous case, Kleinfelt v. Gilbert, No. 2:20cv00793-PHX-JAT
              (JFM), in which he filed a notice of change of address indicating that he is now incarcerated
         25   in the Arizona State Prison Complex-Tucson. Plaintiff has not, to date, filed a notice of
              change of address in this case and must do so if his address has changed.
         26          2
                       If Plaintiff is granted in forma pauperis status in his previously filed case, CV 20-
         27   00793, he will be responsible for paying the filing fee for both this case and that case. In
              that event, the Court would be required to collect 20% of Plaintiff’s previous month’s
         28   income, for each case, each month. Bruce v. Samuels, ___ U.S. ___, ___, 136 S. Ct. 627,
              631 (2016) (“[Section] 1915(b)(2) calls for simultaneous, not sequential recoupment of
              multiple filing fees.”).
JDDL-K
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 2 of 22




          1   of the fee will be collected monthly in payments of 20% of the previous month’s income
          2   credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
          3   28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
          4   government agency to collect and forward the fees according to the statutory formula.
          5   II.    Statutory Screening of Prisoner Complaints
          6          The Court is required to screen complaints brought by prisoners seeking relief
          7   against a governmental entity or an officer or an employee of a governmental entity. 28
          8   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
          9   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
         10   relief may be granted, or that seek monetary relief from a defendant who is immune from
         11   such relief. 28 U.S.C. § 1915A(b)(1)-(2).
         12          A pleading must contain a “short and plain statement of the claim showing that the
         13   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
         14   not demand detailed factual allegations, “it demands more than an unadorned, the-
         15   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         16   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         17   conclusory statements, do not suffice.” Id.
         18          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         19   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         20   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         21   that allows the court to draw the reasonable inference that the defendant is liable for the
         22   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         23   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         24   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         25   allegations may be consistent with a constitutional claim, a court must assess whether there
         26   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         27          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         28   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342


JDDL-K
                                                             -2-
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 3 of 22




          1   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
          2   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
          3   U.S. 89, 94 (2007) (per curiam)).
          4          If the Court determines that a pleading could be cured by the allegation of other
          5   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
          6   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
          7   Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
          8   possibly be amended to state a claim, the Court will dismiss it with leave to amend.
          9   III.   Complaint
         10          In his two-count Complaint, Plaintiff alleges claims for denial of due process in
         11   disciplinary proceedings and wrongful or excessive confinement.            Plaintiff sues the
         12   following employees of the Arizona Department of Corrections (ADC) at the Lewis
         13   Complex: Correctional Officers (COs) III Gilbert and T. Wade; CO IV Trapanier; and
         14   Captain Hileman. Plaintiff seeks injunctive, compensatory, and punitive relief.
         15          Plaintiff alleges the following facts in Count I:
         16          On April 28, 2020, Plaintiff had a disciplinary hearing on three incidents. Prior to
         17   the hearing, Plaintiff requested staff assistance because he had been placed in segregation,
         18   which prevented Plaintiff from preparing a defense to the charges. The Disciplinary
         19   Hearing Officer (DHO) said “too bad.” Prior to the hearing, Plaintiff also asked whether
         20   he had to convince DHO that he was not guilty, and the DHO responded, “yes.” Plaintiff
         21   claims the DHO was not impartial and denied him due process. Plaintiff claims that he
         22   was charged with the disciplinary infractions in retaliation for submitting grievances and
         23   complaints. Plaintiff claims that “prison officials” refused to interview or call witnesses,
         24   which prevented Plaintiff from effectively presenting a defense. Plaintiff claims that the
         25   denial of staff assistance and the right to be heard significantly hindered Plaintiff’s ability
         26   to defend himself against the charges. Plaintiff contends that he reasonably relied on ADC
         27   regulations, and the failure to produce witnesses and comply with its own regulations
         28   violated his right to due process.


JDDL-K
                                                           -3-
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 4 of 22




          1          As his injury, Plaintiff alleges that he was classified from a minimum custody to a
          2   level 4 custody, lost early release credit (ERC), and experienced physical and mental pain
          3   and suffering.
          4          In Count II, Plaintiff alleges the following:
          5          On December 17, 2020, Plaintiff brought a concern under the Prison Rape
          6   Elimination Act (PREA) to an unidentified sergeant and asked for assistance in addressing
          7   the issue. The same day, Plaintiff was placed in segregation in a detention unit, where
          8   Plaintiff was held through the filing of his Complaint in this case, awaiting transfer to a
          9   permanent facility. Plaintiff claims that he has not received a periodic review to determine
         10   whether his placement in segregation was necessary. He claims that prison officials
         11   arbitrarily have housed him in segregation, which was clearly excessive. He claims that his
         12   continued housing in segregation violated a state liberty interest and violated due process.
         13   He contends that his continued confinement in segregation was retaliatory.
         14          As his injury, Plaintiff alleges lost wages and physical and mental suffering.
         15   IV.    Failure to State a Claim
         16          To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
         17   (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
         18   (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
         19   2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
         20   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
         21   as a result of the conduct of a particular defendant and he must allege an affirmative link
         22   between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
         23   72, 377 (1976).
         24          A.     Defendants
         25          Plaintiff sues four correctional officers employed in the Lewis Complex, Bachman
         26   Detention Unit. While each of the Defendants may be sued under § 1983, Plaintiff fails to
         27   state a claim against any of them.
         28          To state a claim against a defendant, “[a] plaintiff must allege facts, not simply


JDDL-K
                                                          -4-
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 5 of 22




          1   conclusions [to] show that an individual was personally involved in the deprivation of his
          2   civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). For an individual
          3   to be liable in his or her official capacity, a plaintiff must allege injuries resulting from a
          4   policy, practice, or custom of the agency over which that individual has final policy-making
          5   authority. See Cortez v. County of Los Angeles, 294 F.3d 1186, 1188 (9th Cir. 2002). In
          6   addition, there is no respondeat superior liability under § 1983, so a defendant’s position
          7   as the supervisor of someone who allegedly violated a plaintiff’s constitutional rights,
          8   absent more, does not make him liable. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691
          9   (1978); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A supervisor in his personal
         10   capacity “is only liable for constitutional violations of his subordinates if the supervisor
         11   participated in or directed the violations, or knew of the violations and failed to act to
         12   prevent them.” Taylor, 880 F.2d at 1045. Further, under Ninth Circuit law, a defendant
         13   can be liable for failure to act. Id.
         14          Plaintiff fails to allege any facts against any of the named Defendants. For that
         15   reason, he fails to state a claim for relief against any named Defendant, and they will be
         16   dismissed.
         17          B.      Count I
         18                  1.     Heck v. Humphrey
         19          A prisoner’s claim for damages cannot be brought under 42 U.S.C. § 1983 if “a
         20   judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction
         21   or sentence,” unless the prisoner demonstrates that the conviction or sentence has
         22   previously been reversed, expunged, or otherwise invalidated. Heck v. Humphrey, 512
         23   U.S. 477, 486-87 (1994). See also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A]
         24   state prisoner’s § 1983 action is barred (absent prior invalidation) – no matter the relief
         25   sought (damages or equitable relief), no matter the target of the prisoner’s suit (state
         26   conduct leading to conviction or internal prison proceedings)–if success in that action
         27   would necessarily demonstrate the invalidity of confinement or its duration.”).
         28          Plaintiff alleges that he lost ERC as a result of the disciplinary proceeding he is


JDDL-K
                                                           -5-
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 6 of 22




          1   challenging in Count I. In other words, the finding of guilt affects the duration of Plaintiff’s
          2   confinement. If Plaintiff succeeded on the merits of his due process claim, that success
          3   would necessarily demonstrate the invalidity of the duration of his confinement as to the
          4   loss of good time credit. Plaintiff has not alleged that the disciplinary finding has been
          5   invalidated, therefore, Plaintiff’s due process claim is barred as not yet having accrued
          6   under Heck. If Plaintiff files an amended complaint asserting a due process claim, he must
          7   allege when and how his disciplinary was invalidated.
          8                 2.      Due Process
          9          Even if Plaintiff’s due process claim is not barred as not having yet accrued, Plaintiff
         10   fails to state a claim for violation of due process. Liberty interests that entitle an inmate to
         11   due process are “generally limited to freedom from restraint which, while not exceeding
         12   the sentence in such an unexpected manner as to give rise to protection by the Due Process
         13   Clause of its own force, nonetheless imposes atypical and significant hardship on the
         14   inmate in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472,
         15   484 (1995) (internal citations omitted). Thus, “[a]s long as the conditions or degree of
         16   confinement to which the prisoner is subjected is within the sentence imposed upon him
         17   and [does] not otherwise violat[]e . . . the Constitution, the Due Process Clause does not in
         18   itself subject an inmate’ s treatment by prison authorities to judicial oversight.” Montanye
         19   v. Haymes, 427 U.S. 236, 242 (1976). But a prisoner may challenge a disciplinary action
         20   that deprives or restrains a state-created liberty interest in some “unexpected manner.”
         21   Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citing Sandin, 515 U.S. at 483-84)).
         22   However, a claim that prison officials “added things” to an appeal to mask procedural
         23   errors, for example, is not significant and atypical, because inmates lack a separate
         24   constitutional entitlement to a specific prison grievance procedure. Id. (citing Mann v.
         25   Adams, 855 F.2d 639, 640 (9th Cir. 1988)).
         26          In analyzing whether a hardship is atypical and significant, three guideposts to
         27   consider are: (1) the conditions of confinement; (2) the duration of the condition and the
         28   degree of restraint imposed; and (3) whether the sanction will affect the duration of the


JDDL-K
                                                           -6-
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 7 of 22




          1   prisoner’s sentence. Ramirez, 334 F.3d at 861; Keenan v. Hall, 83 F.3d 1083, 1088-89 (9th
          2   Cir. 1996). “Atypicality” requires not merely an empirical comparison but turns on the
          3   importance of the right taken away from the prisoner. See Carlo v. City of Chino, 105 F.3d
          4   493, 499 (9th Cir. 1997); see, e.g., Sandin , 515 U.S. at 472 (30 days disciplinary
          5   segregation is not atypical and significant); Torres v. Fauver, 292 F.3d 141, 151 (3d Cir.
          6   2002) (4 months in administrative segregation is not atypical and significant); Griffin v.
          7   Vaughn, 112 F.3d 703, 706-708 (3d Cir. 1997) (15 months administrative segregation is
          8   not atypical and significant); Beverati v. Smith, 120 F.3d 500, 504 (4th Cir. 1997) (6 months
          9   of confinement in especially disgusting conditions that were “more burdensome than those
         10   imposed on the general prison population were not atypical . . . in relation to the ordinary
         11   incidents of prison life.”); Jones v. Baker, 155 F.3d 810 (6th Cir. 1998) (two years in
         12   administrative segregation is not atypical and significant); Jacks v. Crabtree, 114 F.3d 983
         13   (9th Cir. 1997) (denial of year sentence reduction is not an atypical and significant
         14   hardship). Thus, to determine whether an inmate is entitled to the procedural protections
         15   afforded by the Due Process Clause, the Court must look to the particular restrictions
         16   imposed and ask whether they “‘present the type of atypical, significant deprivation in
         17   which a state might conceivably create a liberty interest.’” Mujahid v. Meyer, 59 F.3d 931,
         18   932 (9th Cir. 1995) (quoting Sandin, 515 U.S. at 486).
         19          The Supreme Court has held that a liberty interest may be implicated by disciplinary
         20   placement in a cell with almost no human contact, 24-hour lighting, and exercise for only
         21   one hour per day, particularly where the placement is of infinite duration and results in
         22   disqualification of an otherwise eligible inmate for parole. Wilkinson v. Austin, 545
         23   U.S.209, 223-24 (2005). In such cases, the type of process due before such a placement
         24   requires consideration of three factors: (1) the private interest that will be affected by the
         25   official action; (2) the risk of an erroneous deprivation of such interest through the
         26   procedures used, and the probable value, if any, of additional or substitute procedural
         27   safeguards; and (3) the government’s interest, including the function involved and the fiscal
         28   and administrative burden that the additional or substitute procedural requirement would


JDDL-K
                                                          -7-
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 8 of 22




          1   entail. Id. at 224 (quoting Matthews v. Eldridge, 424 U.S. 319, 335 (1976)). On the first
          2   factor, prisoners have more than a minimal interest at stake, but lawful confinement entails
          3   curtailment of liberty by definition. Wilkinson, 545 U.S. at 225. On the second factor,
          4   notice of the factual basis for the placement and a fair opportunity for rebuttal are among
          5   the most important procedural mechanisms. Id. at 225-26. A short statement of reasons
          6   for the placement guards against arbitrary decision-making and multiple levels of review
          7   also reduces the risk of erroneous placement. Id. at 226. The third factor is dominant due
          8   to a State’s responsibility for managing numerous inmates and obligations to ensure the
          9   safety of prison personnel, the public, and the prisoners themselves. Id. at 227. Thus, the
         10   ability to call witnesses or to provide “other attributes of an adversary hearing” are not
         11   required. Id. at 228. Notice and an opportunity to be heard are sufficient. Id. at 229 (citing
         12   Greenholtz v. Inmates of Neb. Penal and Corr. Complex, 442 U.S. 1 (1979), and Hewitt v.
         13   Helms, 459 U.S. 460 (1983)).
         14          In addition to alleging an atypical and significant hardship in relationship to the
         15   ordinary incidents of incarceration, a plaintiff must also specify the due process safeguard
         16   he was denied and by whom. “Prison disciplinary proceedings are not part of a criminal
         17   prosecution, and the full panoply of rights due a defendant in such proceedings does not
         18   apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Procedural due process safeguards
         19   in a prison disciplinary hearing require that the defendant receive: (1) written notice of the
         20   charges, no less than twenty-four hours prior to the hearing; (2) a written statement by the
         21   fact-finder as to the evidence relied on and reasons for the disciplinary action and (3) a
         22   limited right to call witnesses and present documentary evidence when it would not be
         23   unduly hazardous to institutional safety or correctional goals to allow the defendant to do
         24   so. Id. at 565-66. In addition, due process requires that there be “some evidence” to
         25   support the   official’s decision.   Superintendent v. Hill, 472 U.S. 445, 455 (1985).
         26   However, this “does not require examination of the entire record, independent assessment
         27   of the credibility of witnesses, or weighing of the evidence. Instead, the relevant question
         28   is whether there is any evidence in the record that could support the conclusion.” Hill, 472


JDDL-K
                                                          -8-
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 9 of 22




          1   U.S. at 455-56 (emphasis added).
          2          Even assuming Plaintiff alleges an atypical and significant hardship in relation to
          3   the ordinary incidents of incarceration based on the loss of ERC, and that the disciplinary
          4   charges have been invalidated, Plaintiff fails to allege facts to support that he was denied
          5   any of the procedural protections required under Wolff. Accordingly, Plaintiff fails to state
          6   a due process claim. If Plaintiff alleges a due process claim in an amended complaint, he
          7   must identify the procedural due process he was denied, when, how, and by whom.
          8          C.     Count II
          9          Although unclear, Plaintiff appears to be asserting a claim of retaliation in Count II.
         10   A viable claim of First Amendment retaliation contains five basic elements: (1) an assertion
         11   that a state actor took some adverse action against an inmate (2) because of (3) that
         12   prisoner’s protected conduct, and that such action (4) chilled the inmate’s exercise of his
         13   First Amendment rights (or that the inmate suffered more than minimal harm) and (5) did
         14   not reasonably advance a legitimate correctional goal. Rhodes v. Robinson, 408 F.3d 559,
         15   567-68 (9th Cir. 2005); see also Hines v. Gomez, 108 F.3d 265, 267 (9th Cir. 1997)
         16   (retaliation claims requires an inmate to show (1) that the prison official acted in retaliation
         17   for the exercise of a constitutionally protected right, and (2) that the action “advanced no
         18   legitimate penological interest”). The plaintiff has the burden of demonstrating that his
         19   exercise of his First Amendment rights was a substantial or motivating factor behind the
         20   defendants’ conduct. Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287
         21   (1977); Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989).
         22          Plaintiff has not alleged facts to support that any Defendant retaliated against him
         23   for exercising constitutionally protected rights. Accordingly, Plaintiff fails to state a claim
         24   for retaliation in Count II.
         25   V.     Leave to Amend
         26          For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to state
         27   a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a first
         28   amended complaint to cure the deficiencies outlined above. The Clerk of Court will mail


JDDL-K
                                                           -9-
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 10 of 22




          1    Plaintiff a court-approved form to use for filing a first amended complaint. If Plaintiff fails
          2    to use the court-approved form, the Court may strike the amended complaint and dismiss
          3    this action without further notice to Plaintiff.
          4              Plaintiff must clearly designate on the face of the document that it is the “First
          5    Amended Complaint.” The first amended complaint must be retyped or rewritten in its
          6    entirety on the court-approved form and may not incorporate any part of the original
          7    Complaint by reference. Plaintiff may include only one claim per count.
          8              A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
          9    963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
         10    1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
         11    as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
         12    original Complaint and that was voluntarily dismissed or was dismissed without prejudice
         13    is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
         14    F.3d 896, 928 (9th Cir. 2012) (en banc).
         15    VI.       Warnings
         16              A.     Release
         17              If Plaintiff is released while this case remains pending, and the filing fee has not
         18    been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         19    that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         20    (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         21    result in dismissal of this action.
         22              B.     Address Changes
         23              Plaintiff must file and serve a notice of a change of address in accordance with Rule
         24    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         25    relief with a notice of change of address. Failure to comply may result in dismissal of this
         26    action.
         27              C.     Possible “Strike”
         28              Because the Complaint has been dismissed for failure to state a claim, if Plaintiff


JDDL-K
                                                             - 10 -
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 11 of 22




          1    fails to file an amended complaint correcting the deficiencies identified in this Order, the
          2    dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).
          3    Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
          4    judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior
          5    occasions, while incarcerated or detained in any facility, brought an action or appeal in a
          6    court of the United States that was dismissed on the grounds that it is frivolous, malicious,
          7    or fails to state a claim upon which relief may be granted, unless the prisoner is under
          8    imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
          9           D.     Possible Dismissal
         10           If Plaintiff fails to timely comply with every provision of this Order, including these
         11    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         12    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         13    the Court).
         14    IT IS ORDERED:
         15           (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
         16           (2)    As required by the accompanying Order to the appropriate government
         17    agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
         18    of $38.72.
         19           (3)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
         20    has 30 days from the date this Order is filed to file a first amended complaint in compliance
         21    with this Order.
         22           (4)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
         23    Court must, without further notice, enter a judgment of dismissal of this action with
         24    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         25    and deny any pending unrelated motions as moot.
         26    ....
         27    ....
         28    ....


JDDL-K
                                                           - 11 -
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 12 of 22




          1           (5)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          2    civil rights complaint by a prisoner.
          3           Dated this 8th day of June, 2020.
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                          - 12 -
        Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 13 of 22



                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
      Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 14 of 22



       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
      Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 15 of 22




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
      Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 16 of 22




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                    Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 17 of 22



___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
                Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 18 of 22




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 19 of 22



                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 20 of 22



                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
                Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 21 of 22



                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:20-cv-00872-JAT--JFM Document 6 Filed 06/08/20 Page 22 of 22



                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
